Title: Abigail Adams to Elbridge Gerry, 31 December 1796
From: Adams, Abigail
To: Gerry, Elbridge


          
            Dear Sir
            Quincy Decbr 31 1796
          
          Your obliging favour of December 28th, I received by the Hand of Dr. Welch. I thank you Sir, for your Congratulations, which receive their value from the Sincerity with which I believe them fraught. The elevated station in which the Suffrages of our Country have placed our Friend, is encompassed with so Many Dangers and difficulties, that it appears to Me a slipery Precipice, surrounded on all sides, with Rocks Shoals and quicksand.
          There is not any Man, in whom again, can be united, such an assemblage of fortunate circumstances, to combine all Hearts in his favour, and every voice in unison, as has been the Singular Lot of the President of the United States. yet even he, with the full tide of favour, and affection, has tasted the bitter Cup of Calumny and abuse, an imported Cup, a foreign Mixture, a poison so subtle as to have infected even Native American. What must a successor expect who has near half the Country opposed to his Election? as well as all the Friends of the Rival Candidates mortified at their Defeat.
          You Sir, have been too long conversant in publick Life, and full well know, “the pangs and Heart acks” to which it is subject, not personally to mix commisiration, with Your Congratulations
          At my Time of Life, the desire and wish to shine in publick Life is wholy extinguishd.
          Retirement to (Peace Feild, the Name which Mr. Adams has given to his Farm) is much more eligible to me, particularly as my Health has Severely Sufferd by my residence at Philadelphia. But personally I shall consider myself as the Small Dust of the balance, when compared to the interests of a Nation. To preserve Peace, to support order, and continue to the Country that system of Government under which it has become prosperous and happy, the sacrifice of an individual Life, important only to its near connextions, ought not to be taken into consideration.
          I fully agree with you in sentiment as it respects the Election of Mr Jefferson. I have long known him, and entertain for him a personal Friendship, and tho I cannot accord with him in Some of his politicks, I do not believe him culpable to the extent he has been

represented. placed at the Head of the Senate, I trust his conduct will be wise and pruden[t, and] hope it will be a means of softning the animosity of Party, and of cementing & strengthining the bond of union.
          There never was any publick, or Private, animosity between Mr Adams & mr Jefferson. upon the subject of Pains Rights of Man, there was a dissagreement in sentiment. Mr Jefferson “does not look quite thro the Deeds of Men” Time has fully disclosed whose opinion was well founded.
          The Gentleman you alluded to as an active Agent in the Election, has no Doubt his views and designs. there are some Characters, more supple, than others, more easily wrought upon, more accommodating, more complying Such a person might be considerd as the ostensible Engine which a Master Hand could work. To what other motive can be asscribed the Machiavelian policy of placeing at the Head of the Government a Gentleman not particularly distinguishd for any important Services to his Country, and scarcly heard of beyond the state which gave him Birth, untill sent upon a publick Embassy.
          
            “Coruption wins not more than honesty”
          
          I feel Sir when addressing you the confidence of an old Friend, and that an apology is unnecessary for the freedom of communication.
          Be pleased to present My compliments to mrs Gerry. it would give Me pleasure to receive a Friendly visit from her and from you. I am Dear sir with sentiments / of Respect and Esteem / Your Friend and Humble Servant
          
            Abigail Adams
          
        